EXHIBIT 10.2

COHU, INC RETIREE HEALTH BENEFITS AGREEMENT

This Agreement originally made and entered into as of      , between COHU, INC.,
a Delaware corporation (the “Company”) and      (the “Officer”), is hereby
amended as of December 23, 2008, in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

RECITALS



  A.   Officer [is/was] employed as the      .



  B.   By execution of this Agreement, Officer and Company desire to clarify the
nature and extent of health care insurance Officer is to be provided by the
Company.

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto to agree as follows:



  1.   Health Care Insurance. Company shall provide Officer health care
insurance subject to the terms and provisions contained herein.

1.1 Employment with Company. As long as Officer is employed by the Company in a
position of similar or higher responsibility, the Company shall provide Officer
and his dependents, who reside in San Diego County, with health care insurance
pursuant to the Group Health Maintenance Organization Plan (“HMO Plan”),
Hospitalization Care Program (“Hospitalization Program”), Group Dental Plan
(“Group Dental Plan”) or such other medical and/or dental insurance alternatives
which are offered to all employees of the Electronics Division of the Company
and Delta Design, Inc. (The HMO Plan, Hospitalization Program, the Group Dental
Plan and such other alternatives shall hereinafter be collectively referred to
as the “Plans”). The terms of the Plans are incorporated herein by this
reference. Copies of summary plan descriptions of the Plans in effect on the
date of this Agreement are attached hereto as Exhibits. Officer acknowledges
that he has received copies of summary plan descriptions and the Plans and is
familiar with their contents. In addition to the benefits provided by the Plans,
Officer shall be entitled to reimbursement for all health care expenses not
covered by the Plans, including but not limited to reimbursement of deductibles
applicable to the Plans.

1.2 Retirement. Officer, and his dependents, shall be entitled to receive the
health care insurance specified in Section 1.1 above for life if he meets any
one of the following criteria:

1.2.1 Officer retires at the age of 55 or older and has been employed by the
Company for a period of at least 20 years;

1.2.2 Officer retires at the age of 60 or older and has been employed by the
Company for a period of at least 15 years; or



  1.2.3   Officer retires at the age of 65 or older.

1.3 MediCare Offset. At such time as the Officer shall be eligible to receive
benefits from MediCare or any similar federal or state health insurance program
(collectively the “MediCare Benefits”) such MediCare Benefits shall represent
the primary source of coverage and the Company’s obligation shall only be to
reimburse the difference between the amount of the MediCare Benefits and the
coverage provided under Section 1.1, if any.



  2.   Enforceability. The Company intends that (i) the terms of this Agreement
and the Plans attached hereto as Exhibits are legally enforceable, and (ii) the
Agreement and the Plans are maintained for the exclusive benefit of employees of
the Company.



  3.   Modification of Health Care Insurance. THE COMPANY EXPRESSLY RESERVES THE
RIGHT TO MODIFY THE BENEFITS PROVIDED TO OFFICER, OR HIS DEPENDENTS UNDER THIS
AGREEMENT OR THE PLANS: PROVIDED, HOWEVER, THAT SUCH MODIFICATIONS SHALL AT ALL
TIMES RESULT IN THE OFFICER AND HIS DEPENDENTS RECEIVING BENEFITS SUBSTANTIALLY
SIMILAR TO THOSE IN EFFECT ON THE DATE OF THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING:

3.1 Residence Outside San Diego County. If Officer or his dependents, in the
case of health care insurance provided under Section 1.2, should change their
principal place of residence to a location outside the County of San Diego, the
Company shall not be required to provide Officer and/or his spouse health
insurance pursuant to Section 1.1 above, and shall only be required to reimburse
Officer and his spouse for costs of medical care or health care insurance up to
an amount equal to the amount the Company would be required to pay to enroll
Officer and/or his spouse under the Plans or any other reimbursement provided
for under this Agreement.

3.2 Insurance Company Refusal to Include Officer. If an insurance company
refuses to include Officer in any of the Plans at any time, the Company shall
not be obligated to provide the health care insurance pursuant to Section 1.1 of
this Agreement and shall only be obligated to reimburse Officer and/or his
spouse for the costs of medical care or health insurance up to an amount equal
to the amount the Company would be required to pay to enroll Officer and/or his
spouse under the Plans if Officer qualified for normal enrollment under the
Plans or any other reimbursement provided for under this Agreement.



  4.   Amendment. This Agreement may not be amended without the express written
consent of the parties hereto. Notwithstanding the foregoing, or any other
provision of this Agreement to the contrary, the Company shall be under no
obligation to maintain the Plans in effect on the date of this Agreement but
shall only be required to provide or reimburse the cost of health care benefits
of substantially similar quality and coverage as those provided by the Plans and
this Agreement.



      5.

1





Section 409A of the Code.

5.1 The amount of any health care insurance benefits or reimbursements provided
by this Agreement during any taxable year shall not affect any expenses eligible
for reimbursement in any other taxable year.

5.2 The reimbursements required by this Agreement (in Sections 1.1, 1.3, 3.1,
3.2 and 4) shall be made by the Company no later than the last day of your
taxable year that immediately follows the taxable year in which the expense was
incurred.

5.3 The right to any reimbursement provided by this Agreement shall not be
subject to liquidation or exchange for another benefit or payment.

5.4 This Agreement is intended to comply with the requirements of Section 409A
of the Code so that none of the health care insurance benefits or reimbursements
provided by this Agreement shall be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein shall be interpreted to so
comply. This Agreement is intended to rely on regulation
Section 1.409A-3(i)(1)(iv) which provides that reimbursements or in-kind benefit
plans meet the requirements of Section 409A of the Code to provide a specified
date or fixed schedule of payments if the health care insurance benefits or
reimbursements are provided for the lifetime of the Officer and meet the
requirements provided by this Section 5.



  6.   Miscellaneous.

6.1 Nonassignability. Neither this Agreement, nor any rights, duties or interest
herein, shall be assigned, transferred, pledged or otherwise conveyed by
Officer.

6.2 Exhibits. All exhibits to which reference is made in this Agreement are
deemed to be incorporated herein by each reference as if duly set forth.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

COMPANY:

COHU, INC.

By:

Its:

OFFICER:

2